Citation Nr: 1735429	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a disability manifested by headaches.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 (that denied service connection for a neck disability, a headache disability, and Meniere's disease and July 2011 (that denied TDIU) rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2015 the case was remanded for additional development.

The issues of service connection for a neck disability and headaches and seeking a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, Meniere's disease.


CONCLUSION OF LAW

Service connection for Meniere's disease is not warranted. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by January 2010 correspondence.  A notice deficiency is not alleged.  38 U.S.C.A. §§  5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2015 hearing, the undersigned identified the issues on appeal and explained what is needed to substantiate the claims.  The case was thereafter remanded for evidentiary development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  He has not identified any pertinent evidence that is outstanding.  In August 2015 correspondence, the RO asked him to complete and return a VA Form 21-4142 Authorization for VA to secure records of private treatment he had received.  He returned the form but did not identify any private providers.  The RO has substantially complied with the Board's remand instructions.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110;
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
To substantiate a claim of service connection there must be evidence of: a current disability (for which service connection is sought); incurrence or aggravation of a 
disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990). 

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs do not note any findings or complaints of symptoms related to Meniere's disease.  On July 1967 service separation examination, his ears were normal on clinical evaluation. .

December 2004 VA treatment records note that the Veteran denied lightheadedness and dizziness.
November 2009 private treatment records note that the Veteran reported periodic dizziness over the month prior to the appointment.  He reported jaw tightness, but denied headache, chest pain, or shortness of breath.  A CT scan of the brain found no acute intracranial hemorrhage.  The physician opined that the reports of dizziness and jaw pain could be related to a possible ischemic event.  The diagnosis was dizziness. 

November 2009 private treatment records note that the Veteran reported dizziness which appeared to be balance-related.  He did not report clear orthostatic symptoms. The physician opined that the etiology for the Veteran's dizziness was unclear.

December 2009 private treatment records note that the physician opined that there was a cervical component to the Veteran's dizziness.

On February 2016 VA ear conditions examination, the Veteran reported a 20-30 year history of lightheadedness which occurred when he stood.  He reported no vertigo or imbalance during the decades of lightheadedness except for an episode of vertigo 30 years prior to the examination that resolved with meclizine.  The examiner noted that the Veteran did not have a diagnosis of an ear or peripheral vestibular condition or signs or symptoms attributable to Meniere's syndrome.  On examination, the Veteran's ear canal and tympanic membrane were normal.  There was no spontaneous gaze, positional nystagmus or dizziness.  The diagnosis was orthostatic lightheadedness.  The examiner opined that the Veteran did not have Meniere's disease.  The examiner explained that the Veteran did not have a history of symptoms or findings compatible with a diagnosis of Meniere's disease. 

On March 2017 VA ear conditions examination, the examiner noted that the Veteran's external ear, ear canal, tympanic membrane, and all testing were normal. The diagnosis was benign paroxysmal positional vertigo. 

On July 2017 VA ear conditions examination, the Veteran denied spinning vertigo, hearing loss, or tinnitus.  He reported occasional orthostatic dizziness described as a mild "off balance" when standing from a seated position.  He reported that he was quite active and did not have difficulty walking or bending.  He denied any significant hearing loss in either ear and declined a hearing test.  On examination, the Veteran's external ear, ear canal, and tympanic membrane were normal.  The Romberg, Dix Hallpike and limb coordination tests were normal.  The examiner opined that the Veteran does not have Meniere's disease.  He explained that the Veteran did not have a history of symptoms or findings compatible with a diagnosis of Meniere's disease. 

VA treatment records through March 2017 do not show a diagnosis of, or treatment for Meniere's disease.  Meniere's disease is not listed in the Veteran's problem listings.

The threshold question that must be addressed in this matter is whether there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (Meniere's disease).  In the absence of proof of such current disability there is no valid claim for service connection either on a direct or on a secondary service connection theory of entitlement.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  On review of the record the Board has found that there is no such evidence in the record. 

The Veteran's STRs do not show findings or diagnosis of Meniere's disease or treatment for symptoms of Meniere's disease.  On February 2016 and July 2017 VA examinations Meniere's disease was not found.  And VA treatment records (through March 2017) do not show Meniere's disease.  The Veteran has not submitted any record showing (or identified a medical provider who has assigned him) a diagnosis of Meniere's disease.  His own statements that he has Meniere's disease are not competent evidence in this matter.  The diagnosis of Meniere's disease is a medical question that requires medical expertise (and generally diagnostic studies).  He is a layperson, does not profess to have medical expertise, and does not cite to supporting medical opinion.  See Jandreau, 492 F.3d at 1377.

The preponderance of the evidence is against a finding that the Veteran has or has ever had Meniere's disease.  He has not met a threshold requirement for substantiating a claim of service connection, has not presented a valid claim of service connection for Meniere's disease.  See Brammer v. Derwinski, 3 Vet. App. 223, 225  (1992).  Therefore, the benefit-of-the-doubt rule does not apply; the appeal in the matter must be denied. 


ORDER

Service connection for Meniere's disease is denied.


REMAND

The Veteran served in combat, and was awarded a Purple Heart Medal; he is entitled to consideration of his claims under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).

The Veteran alleges that he fell from a truck in service, injuring his neck.  He testified that he has experienced neck pain ever since.  He alternatively contends that his neck disability is related to his service-connected psychiatric disability.

On February 2016 VA examination, cervical degenerative disc disease and cervical degenerative joint disease were diagnosed, and the examiner opined that they were unrelated to the Veteran's service due to no medical documentation of a neck injury in service and that the majority of post-discharge medical documentation is silent for cervical spine/neck complaints, diagnosis, or treatment.  The opinion is inadequate for rating purposes because it does not include adequate rationale, and is non-responsive to the remand directives (as it does not address whether the Veteran's cervical spine disability was caused or aggravated by his service-connected psychiatric disorder). 

 On July 2017 VA examination, degenerative arthritis of the spine was diagnosed; the examiner opined that the Veteran's cervical spine disability is unrelated to his service due to a lack of medical documentation for a neck injury in service and the passage of over 40 years following service prior to the earliest documentation of  a neck disability in 2008.  Notably, the veteran served in combat and (in light of applicable presumptions) it is not in dispute that he fell in service, sustaining trauma that may have included to his neck.  The examiner did not acknowledge that a fall in service is conceded.  A remand to secure an opinion that acknowledges such event is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record found records that suggest that the Veteran's headaches  may be related to his cervical spine; on June 2010 VA examination, the examiner noted that the Veteran's headaches are occipital and suggested that they may be related to a neck problem.  Hence, the issue of service connection for headaches is inextricably intertwined with that of service connection for a neck disability, and the claims must be considered concurrently.  The Veteran alternatively claims that his chronic headaches are related (secondary) to his service-connected  psychiatric disorder.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disability proximately due to or the result of a service-connected disease, will be service connected.  An examination to determine the nature and likely etiology of the Veteran's claimed headache disability is necessary.

The matter for a TDIU rating is inextricably intertwined with the other claims being remanded, and consideration of that matter must be deferred pending resolution of the remaining claims.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for an orthopedic examination of the Veteran to ascertain the likely etiology of his neck disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should 

(a) Identify (by diagnosis) each neck disability entity found.

(b) Identify the likely etiology of each neck disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the diagnosed entity is related to the Veteran's service, to include as due to an (acknowledged) injury therein?

(c) If a neck disability is found to be unrelated to service, please opine whether it is at least as likely as not (a 50% or better probability) that such disability was caused or aggravated [The opinion must encompass aggravation.] by the Veteran's service-connected psychiatric disorder (to include medication prescribed to treat psychiatric disability)?  

The examiner must include rationale with all opinions.  If a neck disability is determined to be unrelated to service, and to not have been caused or aggravated by a service-connected disability, please identify the etiology for the neck disability considered more likely.

2.  The AOJ should arrange for a neurological examination of the Veteran to determine the nature and likely etiology of his claimed headache disability, and in particular whether or not it was caused or aggravated by his service-connected psychiatric disorder (to include as due to medication prescribed for psychiatric disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a chronic disability entity manifested by headaches?  If so, please identify it by diagnosis.  If not, please reconcile that finding with the reports of headaches noted in the record.

(b) Please identify the likely etiology of the claimed headache disability.   Specifically, is it at least as likely as not (a 50% or greater probability) that the disability was caused or aggravated [The opinion must encompass aggravation.] by the Veteran's service-connected psychiatric disability.  

(c) If the opinion is to the effect that a service-connected disability/disabilities did not cause, but aggravated, a chronic headache disability, the examiner should specify, to the extent possible, the degree of headache disability (symptoms and impairment) that has resulted from such aggravation. 

(d) If the opinion is to the effect that a chronic headache disability was not caused or aggravated by his service-connected disabilities, please identify the etiology considered more likely.

The examiner must include rationale with all opinions, citing to supporting factual data as deemed appropriate.

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims on appeal (to include the claim for a TDIU rating in light of the determinations on the remaining claims, and following any further development indicated).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


